Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest an adjustable height workstation comprising: a mast comprising a top, a bottom, and more than one of a lock pin receptacle disposed along the mast from proximate the top to proximate the bottom; an accessory surface is configured to slide up and down along the mast, the accessory surface comprising a retractable lock pin assembly, the retractable lock pin assembly comprising at least one lock pin that when inserted into the lock pin receptacle abates the accessory surface from moving along the mast, at least one of a conduit connector comprising a first conduit connector end, and a second conduit connector end, the accessory surface interconnects with the first conduit connector end; a work surface interconnects with the second conduit connector end, the work surface comprising a release rail, at least one of a release cable connects the release rail to the retractable lock pin assembly; a tapered pully assembly is attached proximate to the top of the mast, the tapered pulley assembly comprising a counterbalance wheel, and more than one of a lifting wheel, in operation each of the lifting wheel is arranged in progressively larger diameters to provide varying amounts of counterbalance torque, the counterbalance wheel and each of the lifting wheel is fastened together forming a unitary assembly that rotates around a central axis; and a counterbalance assembly is affixed to the mast, the counterbalance assembly comprising at least one of a spring, a counterbalance cable connects the spring to the counterbalance wheel, a lifting cable connects the accessory surface to the lifting wheel wherein combination of the accessory surface and the work surface height is adjustable when a user repositions the release rail causing the retractable lock pin assembly to release the lock pin from the lock pin receptacle allowing combination of the accessory surface and the work surface to slide, in counterbalanced manner, up and down the mast.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637